Citation Nr: 1520816	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-21 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service connected diabetes.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970. 

This matter is before the Board of Veterans Appeals (Board) on appeal from an
August 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida.

In January 2014, the Board remanded the claim for further development.  The AOJ continued the previous denial in a June 2014 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral peripheral neuropathy of the lower extremities is caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Analysis

The Veteran alleges that his peripheral neuropathy of the lower extremities is due to in-service exposure to Agent Orange, or alternatively his service-connected diabetes mellitus.  As discussed below, the evidence is sufficient to award service connection as secondary to service-connected diabetes mellitus; therefore, the other raised theories will not be discussed.

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As indicated above, the Veteran is service-connected for diabetes mellitus.  In addition, the Veteran has a current diagnosis of neuropathy of the bilateral feet "as due to S[ervice] C[onnected] D[iabetes] M[ellitus]."  See July 2010 VA examination report.  Although the July 2010 VA examiner then appears to offer a negative medical nexus opinion, in May 2010, the Veteran's VA primary care provider specifically diagnosed "diabetic neuropathy."  This finding is in favor of the Veteran's claim that his neurological disability in the lower extremities is causally related to diabetes.  Against the claim is the opinion of the March 2014 VA examiner.

The Board finds that, in giving the Veteran the benefit of the doubt, the evidence is at least in equipoise; and service connection for peripheral neuropathy of the lower extremities secondary to service-connected diabetes is warranted.  See 38 C.F.R. § 3.310.


ORDER

Service connection for bilateral peripheral neuropathy of the lower extremities as secondary to service-connected diabetes is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


